Citation Nr: 0931973	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
right hand, including as secondary to service-connected 
second degree burn scar of the right arm. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 
1977, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2004 and August 2007 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In its February 2004 rating decision, the RO denied 
entitlement to service connection for neuropathy of the right 
hand.  In its August 2007 rating decision, the RO reopened 
the Veteran's claim for service connection for a right ankle 
injury, and the denied the claim on the merits.  The  Board 
is, nevertheless, required to address the issue of whether 
new and material evidence has been received to reopen the 
previously denied claim despite the RO's findings.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, 
the issues have been captioned as set forth above.

The issues of service connection for neuropathy of the right 
hand, including as secondary to service-connected second 
degree burn of the right arm, and service connection for a 
left ankle injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2004 rating action, the RO denied the 
Veteran's claim of service connection for a left ankle injury 
and in a March 2004 letter, notified him of the determination 
and of his appellate rights, but he did not appeal the 
determination and the decision became final.

2.  The evidence received since the February 2004 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the Veteran's left ankle injury claim.


CONCLUSIONS OF LAW

1.  The RO's February 2004 rating decision that denied 
service connection for residuals of a left ankle injury is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Evidence received since the February 2004 rating decision 
is new and material; the claim of entitlement to service 
connection for a left ankle injury is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's left ankle 
injury claim and remands it for further development.  Thus, a 
discussion of VA's duties to notify and assist is not 
necessary.  

In a February 2004 rating decision, the RO denied service 
connection for a left ankle injury on the basis that the 
Veteran did not have a current left ankle disability.  In 
doing so, the RO noted that, although the evidence of record 
showed that he twisted his ankle in service in June 1982, 
there was no evidence of subsequent treatment for his left 
ankle during service and no evidence of a current left ankle 
disability secondary to the in-service sprain.  

The evidence of record at the time of the February 2004 
determination consisted of the Veteran's service treatment 
records, and post-service VA and private treatment records 
dated from 1978 to 2003, which were negative for a diagnosis 
of a left ankle disability.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
February 2004 rating decision includes VA and private 
treatment records dated from 2003 to 2008, and the Veteran's 
Social Security Administration (SSA) records.  Significantly, 
these records show that the Veteran has continued private and 
VA treatment for left ankle pain and numbness, and that, in 
May 2007, a VA doctor diagnosed him with "left ankle pain 
from a previous deltoid injury," for which he was being 
treated with Naproxen and use of an ankle brace.  This 
diagnosis was confirmed during VA treatment in October 2007. 

As noted above, the Veteran's claim was previously denied 
because the evidence did not show that he had a current left 
ankle disability.  The evidence submitted since February 2004 
is new in that it had not previously been submitted.  It is 
also material insofar as it raises a reasonable possibility 
of substantiating the Veteran's claim for service connection.  
The Board acknowledges that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See 38 U.S.C.A. §  1110; 38 
C.F.R. §  3.303(a) (2007); see also Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007).   However, in this case, the Board 
finds that the May 2007 and October 2007 VA treatment records 
provide medical evidence that the Veteran may have a current 
left ankle disability.  The additional medical evidence being 
both new and material, the Veteran's claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence to reopen claim of service 
connection for a left ankle injury has been presented; to 
this extent, the appeal is granted.

REMAND

In regard to the Veteran's claim for service connection for 
neuropathy of the right hand, including as secondary to 
service-connected second degree burn of the right arm, VA 
examination reports dated in October 2008 and December 2008 
regarding the Veteran's right hand, and VA treatment records 
dated from May 2008 to August 2008 for treatment for the 
right arm, were received after the most recent Supplemental 
Statement of the Case was issued in November 2007.  The 
Veteran did not waive RO consideration of this evidence; 
therefore, a remand is required.  See 38 C.F.R. § 20.1304(c).

In regard to his left ankle injury claim, although the 
Veteran has submitted new and material evidence to reopen 
this claim, further evidentiary development is necessary 
before the merits of the claim may be addressed.

The Veteran essentially contends that his current left ankle 
disorder is the result of an in-service left ankle sprain in 
June 1982.  

Service treatment records indicate that the Veteran twisted 
his ankle on a rock when jumping off of a truck in June 1982.  
The physician reported that the Veteran appeared to have 
sprained the ligaments of the left foot dorsal, and 
recommended that the Veteran not drive for one day and return 
if the pain persisted.  Service treatment records also 
indicate that the Veteran reported numbness in his left toes 
in September 1977; he was diagnosed with a possible 
circulation problem, with negative findings on examination.  
Finally, at a periodic evaluation in November 1982, the 
Veteran's lower extremities were noted to be normal.  

Post-service, the evidence of record indicates that the 
Veteran has sought private and VA treatment on numerous 
occasions for reports of left leg, ankle, and foot pain and 
numbness.  In June 2003, the Veteran sought treatment from 
Dr. Tai Q. Chung, who reported that the Veteran reported of 
vague pain and numbness in the left leg for the past two 
years.  The Veteran also reported having some numbness in his 
toes during basic training.  After examining the Veteran, Dr. 
Chung diagnosed him with possible lumbar disc disease.  As 
noted above, in May 2007 and October 2007, a VA doctor 
diagnosed the Veteran with left ankle pain from a previous 
deltoid injury.  X-rays taken in May 2007 revealed no osseous 
deformities.  The Veteran has also reported that his left 
ankle was examined on May 4, 2007, at the Maxwell-Gunter Air 
Force Base and that a diagnosis was confirmed.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  To date, although the Veteran's service 
treatment records indicate that he sought treatment for a 
left ankle sprain while in service, and he has submitted 
competent medical evidence suggesting the presence of a 
current left ankle disability, the Veteran has not been 
provided with a VA examination regarding his left ankle 
injury.  An examination addressing whether the Veteran has a 
current left ankle disability that is related to his time in 
service is necessary for the Secretary to make a decision in 
this case.  

Additionally, to date, a copy of the May 4, 2007, treatment 
record from the Maxwell-Gunter Air Force Base in Montgomery, 
Alabama, has not been associated with the claims file.  An 
attempt to obtain this record should be made on remand.  Any 
recent VA treatment records should also be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain complete copies of the Veteran's 
treatment records for a left ankle 
disability and neuropathy of the right 
hand from the Montgomery, Alabama, and 
Atlanta, Georgia, VA treatment facilities, 
dated since August 2008.

2.  The RO/AMC shall make arrangements to 
obtain copies of any treatment records 
regarding the Veteran's left ankle injury 
from the Maxwell-Gunter Air Force Base in 
Montgomery, Alabama, including an 
examination dated in May 2007.  

3.  The RO/AMC shall schedule the Veteran 
for a VA orthopedic examination.  The 
claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examiner should determine whether the 
Veteran has a current left ankle 
disability.  If a left ankle disability is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's left ankle 
disability had its onset during active 
service or is related to any in-service 
disease or injury, including the June 1982 
left ankle sprain.  In providing this 
opinion, the examiner should discuss the 
significance, if any, of in-service and 
post-service treatment for complaints of 
left leg and foot pain and numbness.

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

4.  The RO/AMC shall readjudicate the 
Veteran's claim for service connection for 
a left ankle injury.  If the claim remains 
denied, provide the Veteran with a 
Supplemental Statement of the Case and 
allow an appropriate time for response.

5.  The RO/AMC shall readjudicate the 
Veteran's claim for service connection for 
neuropathy of the right hand, including as 
secondary to service-connected second 
degree burn of the right arm, with 
consideration of all evidence received 
since November 2007.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


